 TEXTRON INCORPORATED355We shall provide for an election to be held by March 31,1954, or on such earlier date, to be selected by the RegionalDirector,as it shall appear that a substantial and representativenumber of employees are then employed'We believe that theworking force which will be employed when the election directedherein is held,will be a substantial and representative segmentof the employees to be employed in the voting group for areasonable time in the future.[Text of Direction of Election omitted from publication.]2Eligibility shall be determined by the payroll period immediately,preceding the issuanceof a notice of election.TEXTRON INCORPORATEDandTEXTILE WORKERS UNIONOF AMERICA,CIO,Petitioner.Case No. 10-RC-Z538.December 15, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Lloyd R.Fraker, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.TheEmployer is engaged,incommerce within themeaning of the Act.2.The labor organization involved claims to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act. 14.The parties are in general agreement that a unit ofproduction and maintenance employees is appropriate. ThePetitioner,however, would exclude, among others,the clerkin the preparation department and the clerk in the clothroom; the standardsman and the planning clerk, whoseinterests,itcontends,are different from the productionand maintenance employees;and the shipping clerk,the headsupplyman,the head loom fixers, the head loom fixer in-structors,andmechanic Bethel Duck, who, it alleges, aresupervisors.'On the other hand, it would include the shopmechanics who serve as part-time watchmen. Except for its'Contrary to the Employer's contention,the fact of compliance by a labor organizationwhich is required to comply is a matter for administrative determination and is not litigableby the parties.Sunbeam Corporation,94 NLRB 844 Moreover,the Board is administrativelysatisfied that the Petitioner is in compliance.2 The parties are agreed that overseers and second hands are supervisors within themeaning of the Act107 NLRB No 89. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposition to the exclusion of the head loom fixers as super-visors, the Employer takes no position on the placement ofthe specified employees.'The clericals:The preparation department clerk keeps theproduction records of the department and the time of certainemployees.The cloth room clerk tabulates the number ofyards,grade,and classification of cloth inspected in thecloth room and prepares other records used for billingpurposes.Both employees are located in the mill and are incontinuous contact with the production employees.They arehourly paid and, except for vacation benefits,similar tothose of the office clericals,they enjoy the same benefitsaccorded to production and maintenance employees. As theinterests and working conditions of these 2 employees areclosely allied to those of the production employees,we findthat they are plant clericals who may be appropriately in-cluded in a unit of production and maintenance employees."The standards man: He is located in the front office andworks under the 'direct supervision of the plant manager.His function is to check production methods and employeework loads. He observes specific methods of production and,when necessary,conducts time studies.Upon the basis ofhisobservationsand studies he formulates and submitsrecommendations to change methods of production or correctinequitableworkloads.Although the standards man neces-floor,we find that his interests are sufficiently differentfrom those of the production and maintenance employees towarrant his exclusion from the unit!Planning clerk:Like the standards man, the planning clerkisalsounder the direct supervision of the plant managerandhashis desk in the front office. His function is to recordtheflowofmaterials in the various departments of the plantforthepurpose of enabling the Employer to plan the moreefficient operation of the mill.His reports are submitted tothe plant manager who takes the necessary remedial actionindicated thereby. As in the case of the standards man, wefind that the planning clerk has a sufficient diversity ofinterests from those of the production and maintenanceemployees to warrant his exclusion from the unit.The shipping clerk:He is an hourly paid employee underthe supervision of the overseer of the preparation department.He has three helpers to assist him in the performance of hisshipping and receiving duties. In the daily conduct of the workof his department, the shipping clerk exercises no independentjudgment but merely transmits to the other employees in-structions from the overseer.He has no authority to hire or3 In accordwiththe apparent agreementof theparties, we will include the probationaryemployees and the janitor.We will also exclude the loom fixer on loan,as it is clear thathis employment at the Employer's Hartwell plant is of temporary duration.4RiversideMills,85 NIRB 969.5Cf. J P.Stevens andCo., 93 NLRB 1513. TEXTRON INCORPORATED357discharge or otherwise affect the employment status of thehelpers.Although the record indicates that he may makerecommendations with respect to such matters, these rec-ommendations carry no weight other than possibly to initiatean independent investigation by the overseer. We thereforefind that the shipping clerk is not a supervisor within themeaning of the Act and, accordingly,we will include him inthe unit.The head supply man:He is an hourly paid employee underthe direct supervision of the technical supervisor.Althoughthesupply room is operated on a 3-shift basis, the headsupplyman is on duty only on the first shift. He is assistedby 3 helpers,1on each shift. He has no authority to assignwork to these helpers and does not exercise any independentjudgment in the operation of his supply room. He has noauthority to affect the employment status of other employeesnor to make effective recommendations in that regard. Ac-cordingly,we find that the head supply manis not a supervisorwithin the meaning of the Act. We will include him in the unit.The head loom fixers:The Employer has an unspecifiednumber of employees acting as head loom fixers. They areskilled employees whose duties are,essentially, to assistthe approximately 21 loom fixers employed on 3 shifts withtheir repair problems. Head loom fixers are hourly ratedemployees and share the same benefits and other conditionsof employment as do the production and maintenance em-ployees.They are under the supervision of the overseerand second hand, at least 1 of whom is always on duty inthe department.Except in instances when a head loom fixersubstitutes for a second hand absent on vacation,6the recorddoes not establish that the head loom fixer has authorityresponsibly to direct the work of the loom fixers, effectivelyrecommend disciplinary action, or exercise any other super-visory authority.Accordingly,we find that they are notsupervisorswithin the meaning of the Act.We will includethem in the unit.The loom fixer instructors: There are two loom fixerinstructorswho conduct the Employer's loom fixer trainingprogram. Although they devote the major portion of theirtime to their duties as instructors,they also spend approxi-mately 25 to 30 percent of their time in regular productionand maintenance work.Instruction,given mainly in the class-room, is supplemented by practical training in the mill underexperienced loom fixers. Periodic reports on the progressof the trainees are' submitted by the instructor.Although ininstances,where a trainee has failed to make expectedprogress, a report may be accompanied by a recommendationthat the trainee be dropped from the program,this rec-ommendation serves only to initiate an investigation by theoverseer and is not otherwise given any effective weight.6WaysidePress,104 NLRB 1028; Phillips Oil Company, 91 NLRB 534. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are satisfied on the record as a whole that the loomfixer instructors neither possess nor exercise any super-visory authority within the meaning of the Act. Accordingly,we will include them in the unit.?The mechanic:Bethel Duck,whom the Petitioner wouldexclude as a supervisor,isan hourly rated employee. Duckis under the direct supervision of the master mechanic and,in the latter'sabsence on vacation,substitutes for him.However, except in such circumstances,Duck has no authoritytohire or discharge or otherwise affect the employmentstatus of the shop mechanics,nor does he have any authorityeffectively to recommend such action.We therefore findthathe is not a supervisor within the meaning of the Actand we will include him in the unit.The watchmen:As indicated above, the Petitioner wouldinclude an unspecified number of shop mechanics who, inaddition to their regular duties as mechanics,serve on arotational basis as watchmen on Saturdays and Sundays whenthe plant is not in operation.As watchmen,they maintaina fire and security watch.It is undisputed that at such timesthey have the authority to keep unauthorized persons, em-ployees included, off the Employer'spremises.The Boardhas recently held that employees who spend less than a majorpart of their time as watchmen are nevertheless guards withinthe meaning of the Act. 8Accordingly,we will exclude from theunit shop mechanics who regularly perform watchmen duties.We find that all production and maintenance employees atthe Employer'sHartwell,Georgia, plant,including the prepa-ration department clerk, the cloth room clerk, the shippingclerk, the head supply man, the head loom fixers,the loomfixer instructors,the probationary employees,and the plantjanitor, but excluding office clerical employees,the standardsman, the planning clerk, the temporary loom fixer,the shopmechanics who regularly serve as watchmen,guards, pro-fessional employees, and supervisors within the meaning oftheAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.]7J P. Stevens and Co.,Inc., 93 NLRB 15138Walterboro Manufacturing Corporation,106 NLRB 1383.